Name: Commission Delegated Directive 2012/50/EU of 10Ã October 2012 amending, for the purposes of adapting to technical progress, Annex III to Directive 2011/65/EU of the European Parliament and of the Council as regards an exemption for applications containing lead Text with EEA relevance
 Type: Directive_DEL
 Subject Matter: iron, steel and other metal industries;  environmental policy;  marketing;  deterioration of the environment;  technology and technical regulations
 Date Published: 2012-12-18

 18.12.2012 EN Official Journal of the European Union L 348/16 COMMISSION DELEGATED DIRECTIVE 2012/50/EU of 10 October 2012 amending, for the purposes of adapting to technical progress, Annex III to Directive 2011/65/EU of the European Parliament and of the Council as regards an exemption for applications containing lead (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2011/65/EU of the European Parliament and of the Council of 8 June 2011 on the restriction of the use of certain hazardous substances in electrical and electronic equipment (1), and in particular Article 5(1)(a) thereof, Whereas: (1) Directive 2011/65/EU prohibits the use of lead in electrical and electronic equipment placed on the market. (2) The substitution of lead in PZT based dielectric ceramic materials for capacitors which are part of integrated circuits or discrete semiconductors is still technically impracticable. The use of lead in those materials should therefore be exempted from the prohibition. (3) Directive 2011/65/EU should therefore be amended accordingly, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex III to Directive 2011/65/EU is amended as set out in the Annex to this Directive. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 2 January 2013 at the latest. They shall forthwith communicate to the Commission the text of those provisions. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 10 October 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 174, 1.7.2011, p. 88. ANNEX In Annex III to Directive 2011/65/EU the following point 7(c)-IV is inserted: 7(c)-IV Lead in PZT based dielectric ceramic materials for capacitors which are part of integrated circuits or discrete semiconductors Expires on 21 July 2016